 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 1 of 8 Page ID #:1920



 1   BAKER, DONELSON, BEARMAN
     CALDWELL & BERKOWITZ, P.C.
 2   Lori H. Patterson (pro hac vice admission granted)
     165 Madison Avenue, Suite 2000
 3   Memphis, Tennessee 38103
     Phone: (901) 577-2000
 4
     Attorney for Defendants
 5   JEFFREY L. WENDEL, WENDEL
     FINANCIAL NETWORK, LLC,
 6   RICHARD FRITTS, FRITTS
     FINANCIAL, LLC, GREGORY A. KOCH,
 7   KOCH INSURANCE BROKERS, LLC,
     GREGORY W. ANDERSON, and
 8   BALANCED FINANCIAL, INC.
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
     SECURITIES AND EXCHANGE                       Case No.: 2:18-cv-10481
13   COMMISSION,
14                                                 JOINT UNOPPOSED MOTION TO
                                      Plaintiff,   STAY PROCEEDINGS PENDING
15                                                 DECISION AND INCORPORATED
     v.                                            MEMORANDUM OF LAW
16   DONALD ANTHONY MACKENZIE,
17   AARON R. ANDREW, JEFFREY L.
     WENDEL, RICHARD FRITTS,
18   MARCUS BRADFORD BRAY,
19   GREGORY W. ANDERSON, GREGORY
     A. KOCH, OLD SECURITY FINANCIAL
20   GROUP, INC., PARAMOUNT
21   FINANCIAL SERVICES, INC.,
     D/B/ALIVE ABUNDANT, WENDEL
22   FINANCIAL NETWORK, LLC, A/K/A
23   WENDEL RETIREMENT PLANNING,
     FRITTS FINANCIAL, LLC, BRADFORD
24   SOLUTIONS, LLC, BALANCED
25   FINANCIAL, INC., and KOCH
     INSURANCE BROKERS, LLC, and
26   CHARLES N. NILOSEK,
27                                 Defendants.
28
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 2 of 8 Page ID #:1921



 1                                     INTRODUCTION
 2         The remaining Defendants Richard Fritts, Gregory W. Anderson, Jeffrey L.
 3   Wendel, Gregory A. Koch, Fritts Financial, LLC, Balanced Financial, Inc., Wendel
 4   Financial Network, LLC, Koch Insurance Brokers, LLC, Robert S. Davis, Jr., Donald
 5   Anthony Mackenzie, Old Security Financial Group, Inc., Aaron R. Andrew, Paramount
 6   Financial Services, Inc., Marcus Bradford Bray, Bradford Solutions, LLC, and Charles
 7   Nilosek (“Defendants”), by and through their undersigned counsel, respectfully submit
 8   this Notice of Motion and Joint Unopposed Motion for an Order staying this proceeding
 9   immediately, including a determination of monetary relief and any and all pre-trial
10   deadlines and discovery, pending the upcoming Supreme Court decision in Liu v. SEC.
11   Specifically, the parties file this Joint Unopposed Motion in light of the United States
12   Supreme Court granting a petition for the writ of certiorari in Liu v. SEC, No. 18-1501,
13   2019 WL 5659111, at *1 (U.S. Nov. 1, 2019). The Ninth Circuit previously affirmed this
14   Court’s ruling that the SEC has the power to order disgorgement as a legally permissible
15   equitable remedy on the basis that Kokesh v. S.E.C., 137 S. Ct. 1635 (2017) “expressly
16   refused to reach this issue.” Sec. & Exch. Comm’n v. Liu, 754 F. App’x 505, 509 (9th
17   Cir. 2018). The Supreme Court has granted certiorari ostensibly to issue a ruling on
18   whether the SEC has the authority to obtain disgorgement in actions to enforce the
19   federal securities laws. In support of their Joint Unopposed Motion, Defendants would
20   further show as follows:
21                                PROCEDURAL HISTORY
22         The SEC in its First Amended Complaint alleges that Defendants served as
23   unregistered brokers and knowingly sold unregistered Woodbridge “securities” to the
24   fiscal detriment of their clients. See generally First Am. Compl. As a result, the SEC
25   alleges that Defendants violated both the Securities Act (Count I) and Exchange Act
26   (Count II). See id. For these alleged violations, the SEC seeks different categories of
27   remedies including a permanent injunction, disgorgement and prejudgment interest, and
28   civil money penalties. See id at Relief Requested. On April 11, 2019, this Court entered

                                                1
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 3 of 8 Page ID #:1922



 1   judgments against Bray and Bradford Solutions, pursuant to their consents where they
 2   neither admitted nor denied the allegations of the Complaint. See DE #99 and #100. The
 3   judgments enjoined Bray and Bradford Solutions from violations of the Securities Act
 4   and the Exchange Act, but left, for a later time, upon motion by the SEC, the
 5   determination of the SEC’s claims for disgorgement, prejudgment interest, and civil
 6   penalties to be decided by this Court.
 7         Further, certain Defendants have since moved to dismiss for lack of subject matter
 8   jurisdiction arguing that the subject notes are not “securities.” See DE #133. On October
 9   15, 2019, this Court entered an Order denying the Motion to Dismiss and deeming the
10   subject notes securities under the federal securities laws. See DE #156. Important to this
11   Joint Unopposed Motion, no discovery has been exchanged to date. After conferring
12   with the SEC, the remaining Defendants have agreed to bifurcated settlements, which
13   settle the issue of liability but leave the issue of a money judgment to be decided by this
14   Court. See DE #s 99-100; 162-169; 173-178.
15                     ARGUMENT AND CITATION TO AUTHORITY
16         A district court has “broad discretion to stay proceedings as an incident to its
17   power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). Federal
18   courts in this district routinely exercise their power to stay a proceeding “with the
19   prospect of a potentially contrary and binding appellate decision looming.” Campbell v.
20   Oregon Dep’t of State Lands, No. 2:16-CV-01677-SU, 2017 WL 3367094, at *5 (D. Or.
21   Aug. 4, 2017) (staying matter indefinitely pending Ninth Circuit decision in Bohmker v.
22   Oregon).    “Such an endeavor would squander judicial resources and present the
23   possibility of inconsistent results.” Id.; see also In re Toys R Us-Delaware, Inc.--Fair &
24   Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 444 (C.D. Cal. 2014)
25   (granting “stipulation to stay the case pending decision by the Ninth Circuit of Bateman
26   v. American Multi–Cinema, Inc., 623 F.3d 708 (9th Cir. 2010).”); In re Apple iPhone 3G
27   Prod. Liab. Litig., No. MDL C 09-02045 JW, 2011 WL 6019217, at *1 (N.D. Cal. Dec.
28   1, 2011) (granting motion to stay proceedings in light of the Supreme Court’s then-

                                                 2
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 4 of 8 Page ID #:1923



 1   pending decision in AT&T Mobility LLC v. Concepcion because the “Supreme Court’s
 2   decision in [Concepcion] could likely simplify the legal questions in the present case.”).
 3   Courts in other federal districts are in accord. See Rose v. Wells Fargo Advisors, LLC,
 4   No. 1:16-cv-562-CAP, 2016 WL 3369283, at *2 (N.D. Ga. June 14, 2016) (staying action
 5   pending D.C. Circuit ruling); Mojica v. Securus Technologies, Inc., No. 5:14-cv-5258,
 6   2017 WL 2954413, at *3 (W. Ark. July 11, 2017) (staying proceedings due to the “the
 7   risk of issuing dispositive or semi-dispositive rulings and conducting a 2-week trial in
 8   reliance on legal authority whose binding effect is called into significant doubt before the
 9   trial is even concluded, potentially opening the door for burdensome motion practice on
10   reconsideration of prior orders and even for a new trial”).
11         Additionally, upon motion by a party, and for good cause shown, a “district court
12   may limit discovery ‘to protect a party or person from annoyance, embarrassment,
13   oppression, or undue burden or expense.’” Harper v. Betor, 95 F.3d 1157 (9th Cir. 1996)
14   (citing Fed. R. Civ. P. 26(c)); see also Campbell, 2017 WL 3367094, at *4 (“The Court
15   finds that not staying this case could burden the parties with the undue hardship of
16   proceeding with litigation, engaging in discovery, and preparing for dispositive motion
17   practice and potentially for trial, all of which could prove wasteful depending on how the
18   Ninth Circuit decides Bohmker.”)
19         In line with these cases, the Parties request that this Court stay the remaining
20   portion of this case until ninety (90) days after the resolution of Liu in the Supreme
21   Court. In all likelihood, the stay will not be lengthy. The Supreme Court should decide
22   Liu before the end of its term in Spring 2020. As a result, there is very little risk of
23   evidence being lost, or witnesses’ memories fading because the key evidence comes from
24   the Parties themselves. The Supreme Court’s decision in Liu could simplify or limit the
25   legal remedies available in this matter. The outcome of Liu will impact the question of
26   the SEC’s ability to seek disgorgement, which would directly affect this Court’s
27   assessment of monetary relief, the only issue remaining in this case. The Parties would
28   suffer prejudice if forced to continue with the remining portion of this case when Liu may

                                                  3
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 5 of 8 Page ID #:1924



 1   ultimately compel this Court to reverse its ruling on damages. Finally, the interests of
 2   judicial economy very strongly favor staying this action pending a decision in Liu. The
 3   key remedies at issue here are identical to those before the Supreme Court: whether the
 4   SEC has the authority to obtain disgorgement in federal court actions to enforce the
 5   federal securities laws. Allowing the Supreme Court — whose decision will be binding
 6   on this Court and the Parties — to decide these issues may save significant judicial
 7   resources, efforts and time. In sum, the Parties and this Court might expend time and
 8   resources that might prove to be unnecessarily spent.
 9                                       CONCLUSION
10         Pursuant to Local Rule 7-3, undersigned counsel for Defendants have conferred
11   with counsel for the SEC on various dates in December 2019 and January 2020 who
12   stated that they do not oppose the relief sought in this Joint Unopposed Motion.
13         WHEREFORE, for the foregoing reasons, the Parties respectfully move this Court
14   for an Order staying this proceeding immediately and ordering that the Plaintiff’s
15   remedies motion be due ninety (90) days after the issuance the Supreme Court decision in
16   Liu v. SEC, No. 18-1501, 2019 WL 5659111, at *1 (U.S. Nov. 1, 2019).
17   DATED: January 24, 2020               Respectfully submitted,
18                                         /s/ Lori H. Patterson
19                                         Mark D. Griffin (pro hac vice admission granted)
                                           Lori H. Patterson (pro hac vice admission granted)
20                                         BAKER, DONELSON, BEARMAN,
21                                         CALDWELL & BERKOWITZ, PC
                                           First Tennessee Bank Building
22                                         165 Madison Avenue, Suite 2000
23                                         Memphis, Tennessee 38103
                                           Phone: (901) 577-2000
24                                         Email: mgriffin@bakerdonelson.com
25                                                  lpatterson@bakerdonelson.com
26                                         Joshua Tropper (Cal. Bar. 112240)
27                                         BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC
28                                         Monarch Plaza, Suite 1600
                                                 4
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 6 of 8 Page ID #:1925



 1                                     3414 Peachtree Road
                                       Atlanta, GA 30326
 2
                                       Phone: (404) 223-2210
 3                                     Email: jtropper@bakerdonelson.com
 4
                                       Attorneys for Defendants Richard Fritts,
 5                                     Gregory W. Anderson, Jeffrey L. Wendel,
                                       Gregory A. Koch, Fritts Financial, LLC,
 6
                                       Balanced Financial, Inc., Wendel Financial
 7                                     Network, LLC, and Koch Insurance Brokers, LLC
 8
                                       /s/ Jonathan Schwartz
 9                                     Jonathan Schwartz
                                       Jonathan Schwartz Law Offices
10
                                       4640 Admiralty Way Suite 850
11                                     Marina del Rey, CA 90202
                                       310-496-5770
12
                                       Fax: 310-496-5771
13                                     Email: nasdlaw@aol.com
14
                                       Attorney for Robert S. Davis, Jr., Donald Anthony
15                                     McKenzie, and Old Security Financial Group, Inc.
16
                                       /s/ D. Loren Washburn
17                                     D. Loren Washburn
                                       Jacob Lex Fonnesbeck
18
                                       Smith Washburn LLP
19                                     500 South Grand Avenue Suite 1450
                                       Los Angeles, CA 90071
20
                                       213-418-2390
21                                     Fax: 213-2399
                                       Email: lwashburn@smithwashburn.com
22
                                               jfonnesbeck@smithwashburn.com
23
                                       Attorneys for Aaron R. Andrew, and Paramount
24
                                       Financial Services, Inc.
25
                                       /s/ Derek C. Anderson
26
                                       Derek C. Anderson
27                                     Gabriel Z. Reynoso
28

                                            5
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 7 of 8 Page ID #:1926



 1                                     Susie Youn
                                       Winget Spadafora and Schwartzberg LLP
 2
                                       2440 Junction Place Suite 101
 3                                     Boulder, CO 80301
                                       720-699-1800
 4
                                       Fax: 720-699-1801
 5                                     Email: anderson.d@wssllp.com
                                              reynoso.g@wssllp.com
 6
                                              youn.s@wssllp.com
 7
                                       Attorneys for Marcus Bradford Bray and Bradford
 8
                                       Solutions, LLC
 9
                                       /s/ Brian Thomas Corrigan
10
                                       Brian Thomas Corrigan
11                                     Stanley C. Morris
                                       Corrigan and Morris LLP
12
                                       12300 Wilshire Boulevard Suite 210
13                                     Los Angeles, CA 90025
                                       310-394-2800
14
                                       Fax: 310-394-2825
15                                     Email: bcorrigan@cormorllp.com
                                               scm@cormorllp.com
16
17                                    Attorneys for Charles Nilosek
18
19
20
21
22
23
24
25
26
27
28

                                            6
 Case 2:18-cv-10481-FMO-JC Document 180-1 Filed 01/24/20 Page 8 of 8 Page ID #:1927



 1                                CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that the foregoing document was filed using the
 3   Court’s CM/ECF system, which automatically caused a notice of such filing with a link
 4   thereto to be transmitted to all counsel of record by electronic mail on the date of filing.
 5
 6                                        /s/ Lori H. Patterson
                                          Lori H. Patterson (admitted pro hac vice)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
